236 S.W.3d 123 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Charles LANDERS, Defendant/Appellant.
No. ED 88718.
Missouri Court of Appeals, Eastern District, Division Four.
October 23, 2007.
Gwenda R. Robinson, District Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Charles Landers (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of robbery in the first degree, in violation of Section 569.020 RSMo 2000,[1] and armed criminal action in violation of Section 571.015. The trial court sentenced Defendant, as a prior and persistent offender, to concurrent terms of fifteen years on each count. On appeal, Defendant pursues five points challenging the trial court's denial of a motion for mistrial due to the prosecutor's reference to Defendant's prior convictions during the prosecutor's rebuttal closing argument; the trial court's prohibition against Defendant cross-examination about subsequent robberies at the same location; the trial court's admission into evidence of a poster containing both Defendant's picture and written information; the trial court's sentencing of Defendant as a prior and persistent offender; and the trial court's denial of a motion to suppress and admission into evidence of the identification of Defendant.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise stated, all subsequent statutory citations are to RSMo 2000.